DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the transmission and reception of the generated palindromic sequence and the signal associated with each data bit of the generated palindromic sequence must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
 	The drawings are further objected to because of the inconsistency among FIGs. 1, 5 & 6.  To be more specific, in FIG. 1, the transmitter 110 is coupled to the receiver 120 directly.  However, in FIGs. 5 & 6, the transmitter 110 is coupled to the receiver 120 via network(s) 199, which is inconsistent with FIG. 1.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claim 1, line 2, it is unclear as to where the transmitter is located.  Is it located within the device that comprises the receiver or is it located outside the device?  Line 6, “the forward order of bits” lacks antecedent basis.  Line 8, it is unclear as to based on what that the signal strength is detected.  Is it based on the data stream or is it based on a separate signal associated with the data stream?  Lines 8-9, “each data bit” lacks antecedent basis.
 	In claims 7 and 8, line 1, it is confusing and ambiguous for reciting “the transmitter” in the device since it is unclear as to where the transmitter is located.  Is it located within the device that comprises the receiver or is it located outside the device
	Claims 3-6 and 9 are rejected for depending on claim 1.
 	In claim 10, line 2, it is unclear as to where the unique identifier is received from.  Lines 3-4, it is unclear as to how the palindromic sequence is generated that includes forward bits, reverse bits and spacer bit simply based on an ID associated with the device.  Line 6, it is unclear as to where the receiver is located.  Is it located within the device that comprises the transmitter or is it located outside the device?  Lines 6-7, it is confusing and ambiguous for reciting “transmit a signal that has a strength associated with each data bit of the generated palindromic sequence”.  That is, it is unclear as to how the signal and the generated palindromic sequence are related to each other and in what way that they are transmitted.  It is also unclear as to what purpose that the transmitted signal serves.  Line 7, “each data bit” lacks antecedent basis.
 	In claim 11, line 2, it is confusing and ambiguous for reciting “transmit photons associated with each data bit of the generated palindromic sequence”.  That is, it is unclear as to how the photons is related to the signal transmitted as recited in claim 10, line 6.
 	In claim 12, lines 1-2, it is improper to recite “the transmission of the palindromic sequence” twice without further distinguishing between these two sequences.
 	Claims 13-17 are rejected for depending on claim 10.
	Claim 18 is rejected for the same reasons as the combination of claims 1 and 10.
 	In addition, in claim 18, lines 3 and 5, it is confusing and ambiguous for reciting “a transmitter” twice without further distinguishing between these two transmitters.  Are they referring to the same transmitter?  Line 4, it is improper to recite the contents of the palindromic sequence without including the spacer bit, which is crucial to the claimed invention.
 	Claims 19-25 are rejected for depending on claim 18.
Allowable Subject Matter
Claims 1-9, 18-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
In view of the 112(b) rejection to claims 10-17, no prior art rejection or allowable subject matter can be applied at this time.  However, the examiner reserves the right to apply any prior art of record for future prior art rejection purpose once the 112(b) rejection is resolved.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
 	Cox et al., Cox, Yu and Bhola et al. are all recited to show the common feature of data stream that comprises palindromic sequence includes alternating data bits similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146. The examiner can normally be reached Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







AH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465